        Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 1 of 11



                       IN THE UNITED STATED DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CINCINNATI INSURANCE
COMPANY,

       Plaintiff,

v.                                                                No.

DEL SOL CONDOMINIUM HOMEOWNERS’
ASSOCIATION, INC., and
RHINO ROOFING, INC.

       Defendants.

     COMPLAINT FOR DECLARATORY RELIEF AND UNJUST ENRICHMENT

       Plaintiff Cincinnati Insurance Company (“CIC”) hereby brings this Complaint for

Declaratory Relief and Unjust Enrichment against Defendant Del Sol Condominium

Homeowners’ Association, Inc. (“Del Sol”) and Defendant Rhino Roofing, Inc., (“Rhino

Roofing”) and alleges as follows:

                                       THE PARTIES

       1.      CIC is a corporation organized under the laws of Ohio with its principal place of

business in Fairfield, Ohio.

       2.      Del Sol is a domestic non-profit corporation incorporated in the State of New

Mexico.

       3.      Rhino Roofing, Inc. is a domestic profit corporation incorporated in the State of

New Mexico.

                               JURISDICTION AND VENUE

       4.      The Court has jurisdiction pursuant to 28 U.S.C. § 1332 because at issue in this

case is Defendant’s claimed entitlement under its CIC policy to a new roofing system for several



                                               1
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 2 of 11



condominium buildings, which an umpire determined to have a loss replacement cost of

$2,334,173.10, and an actual cash value of $1,793,757.09.

       5.      Further, the Court has jurisdiction pursuant to 28 U.S.C. § 1332 because CIC seeks

reimbursement from Rhino Roofing for its unjust enrichment of some or all of the payment of

$1,793,757.09, as Rhino Roofing was prohibited in the State of New Mexico from negotiating

with CIC on behalf of its insured and the insured’s assignment to Rhino Roofing was void as

against public policy.

       6.      Thus, there is complete diversity of citizenship as to all parties, and the amount in

controversy exceeds the sum of $75,000 exclusive of interest and costs.

       7.      The claims at issue in this action arose in the District of New Mexico and

Defendants are citizens of the State of New Mexico. Therefore, venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                        BACKGROUND

       8.      Del Sol is the named insured under a CIC policy (number EPP 012 17 44) that

provides certain insurance coverage for a condominium complex located at 8333 Comanche Rd.

NE, Albuquerque, NM 87110. See Policy attached hereto as Exhibit A.

       9.      Del Sol is a condominium complex of sixteen four-plex buildings. Each building

a two-story wood-framed building with over 4,500 square feet of area. There are stucco exterior

facades and various types of flat roof systems on each building.

       10.     Del Sol claims that on or about November 5, 2016, all of the buildings in the

condominium association were damaged by hail.

       11.     Del Sol made a claim (2790046) under its CIC policy for the alleged losses.




                                                 2
        Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 3 of 11



       12.       CIC evaluated the claim and determined that some portions of the buildings, but

not all, were damaged by hail. Other portions of the buildings showed signs of deterioration and

wear-and-tear.

       13.       CIC issued a check for the actual cash value of the damage, less applicable

depreciation, on April 19, 2017 for $105,709.94.

                                            The Appraisal

       14.       The Policy provides that if the parties disagree as to the amount of the loss, either

party may demand appraisal.

       15.       Del Sol demanded appraisal.

       16.       The umpire determined the actual cash value of the loss was $1,793,757.09.

       17.       The award contained the following disclaimer:




       18.       The Policy states that CIC retains the right to deny the claim after appraisal.

                                          Power of Attorney

       19.       On November 20, 2017, Del Sol through its agent executed a “Limited Power of

Attorney for Insurance Claim” (“POA”) appointing Rhino Roofing and its representatives as Del

Sol’s “attorney-in-fact.”

       20.       Rhino Roofing, Inc. is a roofing contractor – its qualifying party with the New

Mexico Construction Industries Division carries a GS21 roofing license.




                                                   3
        Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 4 of 11



       21.     The POA purports to allow Rhino Roofing to “correspond with, provide

information to, and receive information from [CIC] regarding any claim.”

       22.     The POA purports to assign from Del Sol to Rhino Roofing “any right of the insured

to collect for extra contractual damages, consequential damages, common law damages, and

statutory damages.”

       23.     The POA purports to allow Rhino Roofing to file suit in Rhino Roofing’s name and

to collect all proceeds relating to the claim.

       24.     Rhino Roofing has communicated and negotiated with CIC on behalf of Del Sol

regarding the insurance claim at issue in this case.

       25.     Rhino Roofing, through its agent, Thomas Pennington, has stated it is the

“contractor” for Del Sol.

       26.     Rhino Roofing, through its agent, Thomas Pennington, requested CIC to issue a

check for insurance proceeds identifying Rhino Roofing on the check, and mailed to Rhino

Roofing.

       27.     Upon information and belief, neither Rhino Roofing nor its agent, Thomas

Pennington, are licensed New Mexico insurance adjusters or consultants.

               New Mexico Statute Prohibits Contractors from Adjusting Claims

       28.     No personal shall act as an adjuster or an insurance consultant in New Mexico or

transact insurance unless licensed as an insurance adjuster or consultant by the superintendent.

NMSA 1978, §§ 59A-11A-3, 59A-13-3.

       29.     “Transacting insurance” includes the following activities with respect to an

insurance contract: Solicitation, inducement, negotiation, and transaction of matters arising out of

the contract. NMSA 1978, § 59A-1-13.



                                                  4
        Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 5 of 11



       30.     An “adjuster” is a person that “investigates, negotiates, settles, or adjusts a loss or

claim arising under an insurance contract on behalf of an insurer, insured, or self-insurer for a fee,

commission, or other compensation.” NMSA 1978, § 59A-13-2(A)(1).

       31.     A contractor may not act as an adjuster for any property where the contractor is

providing roofing or other contractor services. NMSA 1978, § 59A-13-13.

       32.     A contractor who is an agent of the insured is not exempted from the requirements

of the Insurance Code. NMSA 1978, § 59A-1-15; see also NMSA 1978, § 59A-1-16; NMSA

1978, § 59A-13-2(B).

       33.     A licensed construction professional is prohibited from “performing, or holding

oneself out as able to perform, professional services beyond the scope of one’s license and field or

fields of competence.” NMAC 14.5.8.8.

                                         Policy Provisions

       34.     The Policy contains the following provisions and exclusions:




Common Policy Conditions, Section F.




Policy, Section A.




                                                  5
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 6 of 11




Policy, Section A(3)(a).




Policy, Section A(3)(b)(1).




                                      6
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 7 of 11




Section A(3)(b)(1)(a).




Section A(3)(b)(1).




Section A(3)(b)(2)(d)(1)-(2).


                                      7
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 8 of 11




Section A(3)(b)(3)(c)(1)-(2).




                                      8
          Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 9 of 11




Section D(2).

           COUNT ONE – DECLARATORY RELIEF REGARDING COVERAGE

          35.   CIC incorporates the allegations of paragraph 1 through 34 of the Complaint as

though fully set forth herein.

          36.   The umpire determined the actual cash value of the loss to be $1,793,757.09.

          37.   CIC contends that the damage evaluated by the umpire was not fully storm-related

and thus was at least partially excluded from coverage, as set forth in the Policy provisions cited

herein.

          38.   CIC seeks a determination that the damage evaluated by the umpire was not fully

covered under the Policy.

          39.   By reason of the foregoing, there now exists an actual justiciable controversy

between CIC and Defendants as required by 28 U.S.C. § 2201. Consequently, this Court is vested

with the power to declare and adjudicate the rights and other legal relationships of all parties to

the instant litigation with respect to the issues raised by this Complaint.

  COUNT TWO – DECLARATORY RELIEF REGARDING POWER OF ATTORNEY

          40.   CIC incorporates the allegations of paragraph 1 through 39 of the Complaint as

though fully set forth herein.

          41.   Del Sol executed a POA purportedly allowing Rhino Roofing to negotiate, settle,

sue, and obtain proceeds pursuant to the Policy.

          42.   The Policy prohibits transfer of rights.




                                                   9
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 10 of 11



        43.    Rhino Roofing is prohibited by New Mexico statutory authority from engaging in

the activity contemplated by the POA.

        44.    Rhino Roofing’s POA is void as a matter of public policy.

        45.    Rhino Roofing is not entitled to the proceeds to which Rhino Roofing claims

entitlement.

        46.    Rhino Roofing has no standing under the POA to pursue claims or litigation against

CIC.

        47.    CIC seeks a determination that Rhino Roofing’s POA is void as a matter of public

policy and is prohibited by the Policy.

        48.    By reason of the foregoing, there now exists an actual justiciable controversy

between CIC and Defendants as required by 28 U.S.C. § 2201. Consequently, this Court is vested

with the power to declare and adjudicate the rights and other legal relationships of all parties to

the instant litigation with respect to the issues raised by this Complaint.

                            COUNT III – UNJUST ENRICHMENT

        49.     CIC incorporates the allegations of paragraph 1 through 48 of the Complaint as

though fully set forth herein.

        50.    CIC paid the umpire award pursuant to a reservation of rights so as not to delay any

repairs and out of an abundance of caution and good faith.

        51.    Defendants knowingly benefited at CIC’s expense.

        52.    The benefit Defendants received is of the nature that would be unjust to keep

without reimbursement to CIC.




                                                 10
       Case 1:19-cv-00483-SCY-LF Document 1 Filed 05/24/19 Page 11 of 11



        53.    As it is directly related to Rhino Roofing, it would be unjust to allow Rhino Roofing

to keep any compensation at CIC’s expense because Rhino Roofing was statutorily prohibited

from the course of conduct that led to Rhino Roofing’s compensation.

       WHEREFORE, Plaintiff Cincinnati Insurance Company respectfully requests this Court to

declare the rights and obligations of the parties hereto in accordance with CIC’s contentions herein;

specifically, finding that Del Sol’s claim was not entirely covered pursuant to the Policy; that CIC

has paid all sums owed; that CIC is entitled to reimbursement of sums owed for portions of the

claim that were not covered; that Rhino Roofing’s POA is void as a matter of public policy and

contrary to the Policy language; and that Rhino Roofing was unjustly enriched by CIC and must

reimburse CIC for sums paid. CIC also seeks a declaration that CIC has not acted in bad faith in

its interpretation of the coverage; and awarding CIC such other and further relief, including its

costs, as this Court deems just and proper.

                                      Respectfully Submitted,

                                      MODRALL, SPERLING, ROEHL, HARRIS
                                        & SISK, P.A.

                                      By: /s/ Jennifer G. Anderson
                                          Jennifer G. Anderson
                                          Sonya R. Burke
                                          Attorneys for CIC
                                          Post Office Box 2168 (87102)
                                          500 Fourth Street, N.W. Suite 1000
                                          Albuquerque, New Mexico 87103-2168
                                          Tel: (505) 848-1800
                                           jga@modrall.com
                                          srbu@modrall.com
                                      Attorneys for Plaintiff Cincinnati Insurance Company




                                                 11
